Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the plaintiffs petition for certification limited to the following issue: “Was the Appellate Court correct in holding that the plaintiff was not entitled to a jury instruction on the doctrine of res ipsa loquitur?” Pineau v. Home Depot, Inc., 243 Conn. 902, 701 A.2d 332 (1997).